
	
		II
		112th CONGRESS
		2d Session
		S. 2383
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend the temporary reduction of duty on
		  mixtures of imidacloprid with application adjuvants.
	
	
		1.Mixtures of imidacloprid with
			 application adjuvants
			(a)In
			 generalHeading 9902.02.52 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures of
			 imidacloprid with application adjuvants) is amended—
				(1)by striking
			 4.2% in the column 1 general rate of duty column and inserting
			 2.2%; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
